 

 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 1 of 7

RECEIVED
SDNY PRO SE OFFICE
DISTRICT COURT JUDGE ANALISA TORRES 220 NOY 20 PM 2:27
SOUTHERN DISTRICT OF NEW YORK. Case #20-cv- 03676(AT)(SN)
EMMANUEL A. ADIGUN.
Plaintiff Response to PCNA Motion to
Dismiss dated October 30,2020
V.

IRS, SSA, ECMC &. PCNA.
Defendants. ,

ae
Se rer

|, Emmanuel A. Adigun, the Plaintiff in this case, hereby says to this

Honorable Court presided over by Judge Analisa Torres:

1). That the “Motion to Dismiss “ submitted by the Defendant (PCNA)
to this Honorable Court on October 30th 2020, is the same
“Motion to Vacate “ submitted to Honorable Ruben Franco of
Supreme Court of the State of NewYork, Bronx on February 24th
2020 that was denied on June 1, 2020. therefore pray this Court
reaffirm the dismissal of New York State Supreme Court by

rejecting the motion for the following reasons:

1). Plaintiff's Response to PCNA Fed. R. Civ. P. 12(b)(5)

PCNA’s claim is not only lame, it is totally absurd. On August 18th 2020,
Plaintiff notified the Court on PCNA deliberate attempts at refusing Notice
of Summons delivered to three different locations, the last, being the office
of PCNA’s registered agent, CT Corporation. CT Corporation’s name was

voluntarily submitted to New York State Supreme Court in the Bronx in one

 
 

 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 2 of 7

of it’s fruitless efforts praying the Supreme Court in the Bronx to Dismiss
Plaintiff's Order to Show Cause pursuant to New York Civil Practice Law
(CPLR § 3211(a)(7).

2). On the Order of this Court on August 31st 2020, (Doc. # 22), directing the
Plaintiff to again ( ....”"properly serve Premiere Credit through its registered
agent....). Plaintiff promptly complied by properly serving the registered
agent CT Corporation again. Plaintiff respectfully refer this Court to his
letter dated September 5, 2020 with attachments showing service materials

forwarded to Defendant’s registered agent in New York( FF-1).The name of
the “ registered agent “ CT Corporation was volunteered to New York State
Supreme Court under “penalty of perjury” by Defense Attorney.

3). Plaintiff attach herein, for the benefit of this Honorable Court,USPS (FF-2)
tracking history of the September 5th 2020, summon to CT Corporation |
ordered by this Court which the “registered agent “ again refused to accept.

Plaintiff prays this Court to in the minimum sanction to

dismiss its motion for corruptly, in conspiracy with CT Corp.,

deliberately obstruct or impede the due administration of Justice in a civil |
discovery. This is a Federal offense, therefore a violation of 18 U.S.C.1503.

4). Plaintiff submits with clarity that Defendant’s motions, pleadings and
complaints about Plaintiff's noncompliance with New York CPLR § 311
(a)(1) and other provisions of CPLR §311were soundly dismissed by i
New York State Supreme Court. It became clear to that Court that

the underlying, entrenched, and systemic predicate offenses were

-e-
 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 3 of 7

fraudulent, and Plaintiff's efforts at exposing them were affirmed by

the Bronx State Supreme Court.

 

5). Contrary to Defense Attorney’s ranting before this Honorable Court, New
York State Supreme Court in the Bronx, actually instructed the Plaintiff that,
inter Alia:

“Sufficient cause appearing therefor, let service by first class mail
of a copy of this order, the affidavit in support, and all other
papers upon which this order is granted, upon all parties to this
action or their attorneys, who have appeared in this action, on or
before the 17th day of September, 2019 be deemed good and
sufficient. An affidavit or other proof of service shall be

presented to this Court on the return date directed in the

second paragraph of this order”.

 

This quoted paragraph is in volume #1 of “Plaintiff’s response to DOJ’s case

presentation to District Judge Analisa Torres” dated July 8th, 2020. It is on

Justice Ruben Franco’s signature page of OTSC. itis by now clear, that _
deliberate falsehood and misrepresentation of facts are part and parcel of
Defendant’s doctrine in this case. Our learned Defense Attorney is engaging !
in this doctrine of falsehood and misrepresentation of facts because its case

is incompetent and unmeritorious.
 

 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 4 of 7

6). Plaintiff’s Response To Defendant’s Claim that It’s Complaint Fails To

State A Cause Of Action Against Premiere Credit Of North America.

a).Plaintiff submits to this Court that nothing is more further from the truth
than this statement. Plaintiff submits to this Court, pages three and four
(3&4) of his response to the same claim by the Defense Attorney at the
New York State Supreme Court last year. The full response is Volume #4
already submitted to this Court. (FF-3)}
b). Plaintiff also submitted to this Court a letter dated March 7th 20138,
forwarded to Plaintiff’s by Premiere Credit of North America, LLC
a letter DOJ did not want this Honorable Court to see by not
including it in its submittal of May 12th, 2020 to this Court. See Volume
#1 Exhibit J. The letter claims,Plaintiff owed a balance of $17,034.90.
c). And also in same Volume #1, after Plaintiff repeatedly requested for his
payment history from PCNA, Plaintiff received two pages titled “ Borrower
Transaction History Report” showing Plaintiff owe $22,329.98. See
Volume #1, Exhibit EA-4(b)

d). Itis quite clear that PCNA was not only a third party sub-contractor to
ECMC, PCNA was neck and feet privy to the illegal student loan debt
collection | never owed and never defaulted on. Hence the removal of
the company from loan collection activities by the U.S. Department of
Education for convenience. Plaintiff, therefore prays the Court to reject
Defense Attorney claim that Plaintiff complaint fails to state a cause of

action against its client PCNA

 
 

 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 5 of 7

e). Finally, the fraudulently repackaged phantom defaulted loan to Dept.of
Education was hatched and implemented between ECMC as guaranty
agency, and PCNA as third party contractor to ECMC. Student loans that
was received between 1978 and 1982, completely paid in 1988, fraudulently
repackaged twenty years later under a new Federal loan program ( FFELP),
and submitting it as an evidence of defaulted student loan, used it to get

my tax refund offset, reported the so called default to Dun and Bradford
and thereafter ruined my credit and my good name, must be considered by
this Honorable Court as one of the highest fraudulent schemes ever. And
yet, Attorney Samantha R. Millar of Hinshaw & Culbertson have the
effrontery to state before this Court that Plaintiff’s “ complaints fails to
plead allegations, either generally or with any particularity, against

Premiere Credit”. What an undiluted impudence!

RESPONSE TO CLAIM OF TIME-BARRED BY DEFENDANT - PCNA
7). A tax refund offset that has fraud, corruption, and illegality as its foundation,
Should and must not be construed to be time-barred. The offset on my refund,
has illegally been going on for decades based on fraudulent manipulation of
system by fraudulent student loan collectors (ECMC and PCNA), it is
still on going, and the offset was set up to be in perpetuity. When does this
perversion of Justice end on a loan that was religiously discharged? | pray

this Court to end it.
 

 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 6 of 7

In conclusion, Plaintiff submits to this Court that the Department of Justice
(DOJ) was established to dispense justice, as one of its creeds, to dispense
Justice without bias. Right from the transfer of this case to this Court, the bias
of DOJ was so apparent. And it ended in the conclusion of its motion of

October 20th 2020, praying this Court to “...... the Court should dismiss
this action in its entirety. Alternatively, the Court should dismiss the IRS and
SSA from this action”. It is very interesting that an institution of Justice,DOU,
empowered by the Congress of United States under the improved Security
Act of 1989 (FIRREA) to prevent defendants from keeping the fruits of illegal
conduct (fraud), akin to preventing the bank robber from keeping a stolen
money, that DOJ, should now be a refuge to fraudsters who illegally and
fraudulently repackaged a non existing student loan as a defaulted loan.
By praying this Court to “dismiss” Plaintiff case against them is an indirect
blanket sovereign immunity which this Honorable Court should not grant
private contractors and third party sub-contractors. It will amount to a
radical departure from the doctrine of precedent. And | pray this Court to
reject the idea.
On our two Defense Attorneys, (Law Offices of Kenneth L. Baum and
Hinshaw & Culbertson), Plaintiff submits to this Court that a very serious
judicial look into wether a professional misconduct has been committed.
Plaintiff submits to this Court, that if adherence to Rule 8.4 was actually
observed by Defense Attorneys,

a). Did Attorneys take the time to interview and evaluate the credibility

- &-

 
 

 

Case 1:20-cv-03676-AT-SN Document 51 Filed 11/20/20 Page 7 of 7

of their clients in asserting that my student loan was FFEL program.
b). Did Attorneys educate their clients about the civil and, criminal
sanctions and other penalties that this Court can impose against
affirmatively misrepresenting facts in sworn and unsworn discovery
before this Court.

Now that the truth has been ferret out concerning the repackaging of the
bogus defaulted student loan to the IRS and SSA for my tax offsets, which
Defense Attorneys have gleefully repeated before this Court without any
attempt at correcting any misstatements or deception, Plaintiff hereby

prays this Court to mete out ultimate sanction. The rules governing lawyers
ethical obligations in the context of false testimony must, (| respectfully
submit) be upheld because a breach of professional ethics, or of the law,

is more harmful to the administration of justice because it is in the public

interest.

 

 

 
